Citation Nr: 0821119	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-34 022	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
December 1983.  He also performed active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) at 
various dates prior to and after active military service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that determined that no new and material evidence 
had been received to reopen a claim for service connection 
for residuals of a right sciatic notch contusion and denied 
service connection for residuals of right knee and right foot 
injuries.  The claims file has since been transferred to the 
St. Petersburg, Florida, RO.

The RO issued a statement of the case (SOC) in October 2006 
that determined that the evidence submitted was new and 
material.  The RO then reopened the case for service 
connection for residuals of a low back injury and denied the 
claim on the merits.  Confusingly, in November 2007, the RO 
issued a supplemental statement of the case (SSOC) informing 
the veteran that he had not submitted any new and material 
evidence.  Regardless of the RO's conflicting determinations 
concerning new and material evidence, the Board must address 
the issue of new and material evidence to reopen the service 
connection claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995) (Before 
considering previously adjudicated claim, Board must 
determine that new and material evidence was submitted, 
making RO determination in that regard irrelevant.  
38 U.S.C.A. §§ 5108, 7104).  If the Board finds that new and 
material evidence has been submitted, the Board will grant 
the application to reopen the claim and may then consider the 
claim on the merits.  


Service connection for residuals of a back injury, service 
connection for residuals of a right knee injury, and service 
connection for residuals of a right foot injury are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of February 1999, the RO determined 
that a claim for service connection for residuals of a low 
back injury was not well grounded and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the February 1999 decision and 
it became final.

3.  Evidence received at the RO since the February 1999 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a low back injury.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, which denied service 
connection for a low back injury, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for residuals of a low back 
injury and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 



& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the application to reopen a service 
connection claim.  All other issues are remanded.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

New and Material Evidence

In a February 1999-issued rating decision, the RO determined 
that a claim for service connection for residuals of a low 
back injury was not well grounded.  The veteran and his 
representative were notified of the decision in a letter from 
the RO, but did not appeal.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2007) applies to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's application to reopen his service connection 
claim was received at the RO in August 2003, subsequent to 
the effective date of the revision.  Therefore, this version 
of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the February 
1999 RO rating decision consists of service treatment records 
(STRs), a VA examination report, and claims and statements of 
the veteran, as discussed below.

The STRs reflect that the veteran was treated in August 1987 
after striking the right hip on a tailgate while moving heavy 
items.  The report notes an injury had occurred at Fort Hood 
two months prior.  He was treated for limited torso flexion 
in August 1987.  He was again treated in February 1988 for 
recent trauma after falling onto the buttocks.  Low back 
pains increased until he sought consultation in June 1988.  
Chronic sciatica was noted at that time.  He was placed on a 
permanent physical profile in June 1988 because of low back 
pain with sciatica.  He underwent lumbar laminectomy in 1991 
at a private hospital.  

In February 1991, the veteran requested service connection 
for a low back injury.  The claim was denied in September 
1991, after the veteran failed to report for examination.  He 
again requested service connection in August 1998.  A January 
1999 VA examination report reflects that the examiner found 
no low back condition to support any diagnosis.  

In February 1999, the RO determined that the service 
connection claim was not well grounded, as it lacked medical 
evidence of a current disability.  

The Board will review the evidence submitted since 1999 RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim.  

The evidence submitted since the February 1999 RO decision 
includes a March 2003 private medical report that notes 
chronic lumbar spine pain due to degenerative joint disease.  
A well healed lumbar laminectomy scar was noted along with a 
range of motion study showing limited motion and a positive 
straight leg raising test.   

The private medical report is new and material evidence to 
reopen the claim.  Because the most recent (February 1999) 
denial was based on a lack of a current disability, this 
medical diagnosis of degenerative joint disease is certainly 
relevant to the case.  Given the benefit of the doubt 
doctrine set forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 
this evidence could place the evidence for service connection 
in relative equipoise.  Thus, it is neither cumulative nor 
redundant and it raises a reasonable possibility of 
substantiating the claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  The issue will be 
addressed further in the REMAND below.




ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a low back injury is 
reopened.  To this extent, the appeal is granted.


REMAND

Low Back Injury

Regarding service connection for residuals of a low back 
injury, a DD Form 214 reflects that the veteran had active 
military service from August 1978 to December 1983.  His 
service treatment records suggest many years of additional 
military duty, but do not reflect exact dates of duty nor 
whether this was active military service, active duty for 
training (ACDUTRA), or inactive duty training (traditional 
drill weekends).  See 38 C.F.R. § 3.6.  He testified before 
the undersigned Veterans Law Judge in April 2008 that he 
might have been in ACDUTRA status when he injured his back in 
February 1988.  

Because the claim for service connection for residuals of a 
back injury has been reopened, VA's duty to assist has been 
triggered.  VA must therefore attempt to obtain the veteran's 
official personnel file (OPF) including military pay records, 
if necessary, to verify his dates of duty in any military 
status.  Following that development, VA should offer the 
veteran an examination to determine the nature and etiology 
of any current low back disorder.  

Right Knee

The STRs reflect that in May 1979 the veteran was treated for 
a knot below the patella after walking into a tree.  The 
assessment was lower knee bruises and pre-patellar bursitis.  
He was treated with crutches, an ACE(r) wrap, and pain killer.  
X-rays in August 1979 showed a small avulsion off the 
inferior right patella with soft tissue swelling.  In 
September 1979, he demanded an evaluation for surgery.  The 
provisional diagnosis was avulsion fracture of patella.  He 
was a no-show for his follow-up consultation. 

The STRs reflect that the veteran was treated for a right 
knee injury in March 1987.  The report notes an injury had 
occurred at Fort Hood two months prior. 

VA's duty to assist includes offering the veteran an 
examination to determine the nature and etiology of any 
current right knee disorder.  38 U.S.C.A. § 5103A; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Right Foot

The STRs noted mild pes planus, ND [not disabling], during a 
March 1978 Army Reserve examination for acceptance into 
active military service.  A June 1978 report notes severe 
right foot pain for two days.  The assessments were pes 
planus and training strain.  A December 1978 report notes 
that arch supports did not help.  A consultation report notes 
a mild bunion deformity.  A January 1979 treatment report 
notes sore feet and that Molo's were dispensed that day.  He 
was placed on a physically restrictive profile in January 
1980 for pes pandes [sic] and then casted for arch supports.  
In April 1980, he was fitted with arch supports.   

The STRs reflect that the veteran underwent total nail 
avulsion of the right big toe in June 1996.  The right big 
toenail had been removed twice before, according to the 
report.  He was seen for another ingrown toenail in July 
1998.  A July 1998 consultation report notes onychomycosis 
and chronic ingrown toenail of the left foot for two years.  
The ingrown nail was surgically removed at Fort Jackson in 
July 1998.

The veteran testified before the undersigned in April 2008 
that flat foot or flat feet arose during active service.  He 
testified that the right great toenail was removed during 
active service and that bunions arose during active service.  

VA's duty to assist includes offering the veteran an 
examination to determine the nature and etiology of any 
current foot disorder.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
veteran's OPF and any other record 
necessary to verify dates and duty status 
of Army Reserve component duty before and 
after his period of active military 
service from August 1978 to December 
1983.  

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should make 
arrangements for an appropriate 
examination by a physician to determine 
the nature and etiology of any current 
low back disorder, any current right knee 
disorder, and any current foot or 
bilateral feet disorder.  The physician 
is asked to review the claims files, 
elicit a history of relevant symptoms 
from the veteran, and answer the 
following:

I.  What, if any, is the diagnosis 
for the veteran's claimed low back 
disorder?

II.  If a diagnosis is offered for 
the low back, is it at least as 
likely as not (50 percent or greater 
probability) that the diagnosed 
disorder began during service or is 
otherwise related to duty in any 
status, such as active military 
service, ACDUTRA, or INACDUTRA?  

III.  What, if any, is the diagnosis 
for the veteran's claimed right knee 
disorder?

IV.  If a diagnosis is offered for 
the right knee, is it at least as 
likely as not that the diagnosed 
disorder began during service or is 
otherwise related to duty in any 
status, such as active military 
service, ACDUTRA, or INACDUTRA?  

V.  What, if any, is the diagnosis 
for the veteran's claimed foot or 
feet disorders?

VI.  If a diagnosis is offered, is 
it at least as likely as not that 
the diagnosed disorder began during 
service or is otherwise related to 
duty in any status, such as active 
military service, ACDUTRA, or 
inactive duty training?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims for service connection.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Failure to report for a scheduled VA examination without good 
cause could result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


